Citation Nr: 1621208	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from June 1980 to November 1985 and from January 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for diabetes mellitus.

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

In April 2015, the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to a rating in excess of 30 percent for major depressive disorder and entitlement to a rating in excess of 10 percent for a gastrointestinal disability have been raised by the record in a February 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for diabetes mellitus.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Board remanded this matter in April 2015 for further development.  As part of the April 2015 remand, the Board instructed the RO to provide an etiological medical opinion for the claim for service connection for diabetes mellitus, to include as secondary to a service-connected major depressive disorder and a service-connected gastrointestinal disability.

The instructions specifically indicated that the examiner was to address whether the Veteran's currently diagnosed diabetes mellitus disability was caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by her service-connected gastrointestinal condition or depression.

The Board notes that pursuant to the April 2015 Board remand, the Veteran was afforded an examination in December 2015.  The examiner opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service event or illness and that it was less likely than not that the Veteran's diabetes mellitus was caused by her depression or caused by her gastrointestinal disability.  The examiner noted that physiologically, it was not possible for gastroesophageal reflux disease (GERD) to cause diabetes mellitus.  The examiner also noted that physiologically depression did not cause diabetes mellitus.

However, while the December 2015 VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus disability was caused by the Veteran's service-connected depression or caused by her service-connected gastrointestinal disability, the examiner failed to specifically address whether the Veteran's service-connected depression or service-connected gastrointestinal disabilities have aggravated her claimed diabetes mellitus disability.  Thus, this opinion does not adequately address whether the Veteran's currently diagnosed diabetes mellitus disability aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by her service-connected gastrointestinal condition or depression as instructed by the April 2015 Board remand instructions.  

The December 2015 examination report does not comply with the Board's April 2015 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that the December 2015 VA examiner should amend her examination report in accordance with the Board's April 2015 directives cited herein to determine whether or not the Veteran's diabetes mellitus was aggravated by his service-connected major depressive disorder disability or her service-connected gastrointestinal disability.  Consequently, a new remand is required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the VA examiner that examined the Veteran in December 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether:

(a)  Is it at least as likely as not (50 percent probability or greater) that the diabetes mellitus disability has been permanently aggravated beyond its natural progression by the service-connected major depressive disorder disability.

(b) Is it at least as likely as not (50 percent probability or greater) that the diabetes mellitus disability has been permanently aggravated beyond its natural progression by the service-connected gastrointestinal disability.

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should, to the extent that is possible, provide an opinion as to approximate baseline level of severity of the diabetes mellitus disability before the onset of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the issue. If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







